



COURT 
    OF APPEAL FOR BRITISH COLUMBIA




Citation:


Prince 
          v. Nelson,







2007 
          BCCA 583



Date: 20070111

Docket: CA034633

Between:

Arnoux 
    Prince

Appellant

(
Plaintiff
)

And

Prince 
    Rogers Nelson

Respondent

(
Defendant
)




Before:


The 
          Honourable Madam Justice Rowles




(In 
          Chambers)



Oral Reasons for Judgment







Appellant appearing In Person







No One appearing on behalf of the Respondent




Place 
          and Date:


Vancouver, British Columbia




11 January 2007



[1]

ROWLES, J.A.
: This is an application brought for indigent status 
    in an appeal.

[2]

I understand the background to be that an application was made before 
    a Master to have the statement of claim filed by the appellant struck under 
    Rule 19(24) on the basis that the claim disclosed no cause of action.

[3]

An appeal was brought from the order of the Master striking the statement 
    of claim and that appeal came before Mr. Justice Myers.  Mr. Justice Myers 
    dismissed the appeal saying that, in his view, the Master had not made an 
    error of law.  In his reasons, Mr. Justice Myers said this:

[3] 
    The statement of claim refers to book written by the plaintiff called
The 
    Soul Exposed
and to television appearances by the defendant, who is the 
    famous singer and songwriter known as Prince.

[4] 
    The statement of claim refers to Prince and others having commented on the 
    book and to white pigeons flying in many episodes.  It claims $18.5 million 
    in damages for 2005 and $21 million in damages for 2004, but does not say 
    for what.  The statement of claim does not allege, or lay any factual background 
    for a claim in passing off, breach of privacy, breach of copyright, defamation, 
    or any other cause of action that I can conceive of as relating to the bare 
    facts that have been pleaded.

[5] 
    Accordingly the appeal is dismissed.

[4]

It appears to me that an appeal from Mr. Justice Myers order would 
    be bound to fail and, for that reason, I am not prepared to grant an order 
    for indigent status.

The Honourable Madam Justice Rowles


